Citation Nr: 0620047	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, L4-L5, with chronic back strain.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active duty for training from January to 
April 1986, and active duty from January to April 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, the Board remanded this case for development.  
At that time, the Board noted as follows:

On May 9, 2005, the RO received the 
veteran's notice of disagreement on the 
issue of service connection for PTSD, in 
which the representative requested a "de 
novo review process."  The RO 
interpreted this request as a review of 
benefit claims decision under 38 C.F.R. 
§ 3.2600 (2004) because the RO did not, 
in response to the receipt of the notice 
of disagreement, notify him of his right 
to review under that section with a 
letter requesting a response within 60 
days pursuant to 38 C.F.R. § 3.2600(b).  
However, there is no indication that a 
Decision Review Officer or a Veterans 
Service Center Manager reviewed the 
veteran's claim.  While a Veterans 
Service Center Manager signed the notice 
letter for the issuance of the May 2005 
statement of the case on the issue of 
service connection for PTSD, it does not 
appear that the person who prepared that 
statement of the case was a Decision 
Review Officer or a Veterans Service 
Center Manager.

Thereafter, the Board instructed the RO to "have the claims 
reviewed by a Decision Review Officer or to provide an 
explanation why such review was not required."

The case has been returned to the Board for appellate review.  
However, a review of the claims folders shows that the 
requested RO action has not been accomplished.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.

Accordingly, appellate consideration must be deferred and the 
case REMANDED for compliance with the Board's April 2005 
remand order:

The RO should arrange to have the claims 
reviewed by a Decision Review Officer or 
provide an explanation why such review is 
not possible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



